Citation Nr: 0802619	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969 in the United States Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The RO granted service connection for PTSD in the appealed 
February 2005 rating decision based on the veteran's current 
diagnosis and stressor verification evidence.  A 10 percent 
evaluation was assigned on July 31, 2003, the date of receipt 
of his initial claim for service connection.  The 10 percent 
evaluation was subsequently increased to 30 percent on 
September 2005, effective July 31, 2003.  The veteran and his 
representative claim entitlement to an initial evaluation in 
excess of 30 percent for PTSD.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  
The record reveals that the veteran may be in receipt of 
disability benefits from the Social Security Administration 
(SSA), as indicated by the December 2004 authorization to 
disclose medical records to SSA, yet no attempt has been made 
to verify these benefits or obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



